     Case: 1:17-cv-00088 Document #: 90 Filed: 10/18/19 Page 1 of 1 PageID #:399

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Angelica Nieves
                                Plaintiff,
v.                                                 Case No.: 1:17−cv−00088
                                                   Honorable Matthew F. Kennelly
City Of Chicago, et al.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 18, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: At the request of the
parties, the status hearing set for 10/21/2019 is vacated and reset for 11/18/2019 at 9:30
AM. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
